The opinion of the Court was delivered by
Sergeant, J.
This was an action of assumpsit for goods sold and delivered. The original debt was not denied, but the defendant alleged that the plaintiffs received from him on account certain claims against a third person in Nashville, Tennessee, consisting of a note to the defendants, then due, and a book-account for a small sum, transferred to the plaintiffs, both of which were received by the plaintiffs for collection ; that afterwards the plaintiffs took from the debtor at New Orleans a new note at four months for the whole amount due from him, made payable to the order of the plaintiffs, and thereupon delivered up to him the original note and book-account. To prove these facts, he offered in evidence the plaintiffs’ answer to a bill of discovery, but the court rejected it. We are of opinion that the evidence ought to have been received. In itself, the answer, with the bill, was evidence to go to the jury, and there is nothing in the answer which takes away the defence, though the whole of the answer be, as it is *269contended it ought to be, taken togethgf. It is alleged that the undertaking to collect was gratuitous, and therefore the plaintiffs, as agent, were only liable for gross negligence. It is not necessary to examine the law on this head, because whenever an agency is assumed, whether gratuitous or not, the parties are bound by the terms agreed upon between them. Jones on Bailm. 101, 114, 115, 116; Story on Bailm. 137. An agent undertaking to collect a debt placed in his hands, who -releases it and takes from the debtor a new note to himself, does, in law, receive payment of the debt, and is at once liable to the-principal as if he had received the money. In Floyd v. Day, (3 Mass. 403), an attorney employed to collect a demand, compromised- it by receiving a note, (part of which had been paid), specially endorsed to himself; and in an action of trover for the note brought against him, the court say, that when the defendant instead of money received this note, and discharged the debtor, the property of the note was in the defendant, and he became immediately answerable to the plaintiff for the amount of the liquidated damages, which made part of the consideration of the principal, and an action of assumpsit was the proper remedy. He must be considered as having made himself liable for the money he ought to have received. In the case before us, the plaintiffs released and extinguished th'e original debt by a surrender of the note and book-account, and the taking a new note was as much a payment of it, as regards the defendant, as if the plaintiffs had received the money. Having collected the debt, therefore, they must be responsible for it. '
Judgment reversed, and a venire facias de novo awarded.”